Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 7 is/are rejected under 35 U.S.C. 102a2 as being clearly made evident by Nutaro et al. 9013330.
Nutaro discloses a taxi guidance system 112 for an aircraft 100 having landing gear wheels, para. 16.  Said guidance system comprising:
Engine drive means 104 and non-engine drive means, para. 16.  Said guidance system allows these two drives to work together to more efficiently control ground speeds, see para. 11, wherein it is stated: “the aircraft 100 may include, without limitation: a processor architecture 102; one or more primary thrust engines 104; an engine-based taxi system 106; a fuel supply 108; an auxiliary power unit (APU) 110; an electric taxi system 112; and a brake system 114. These elements, components, and systems may be coupled together as needed to support their cooperative functionality.”
Control means 232 that operates to move the aircraft at varying speeds during selected “travel periods” as required by push-back, initial forward roll, runway travel, etc. paras. 8, 20. “The controller 232 represents the control logic and hardware for the electric taxi motor. In this regard, the controller 232 may include one or more user interface elements that enable the pilot to activate, deactivate, and 

regulate the operation of the electric taxi system as needed. The controller 232 may also be configured to provide information related to the status of the electric taxi system, such as operating condition, wheel speed, motor speed, and the like.”  Although the exact speeds are not quoted by Nutaro, as in applicant’s claim 3, it is considered inherent that these proper speeds would be attained during execution of the aircraft’s ground maneuvers.  
Cockpit controls are also provided to allow a pilot to cooperatively utilize the main engine 104 with the non-engine motor, para. 16, in order to maneuver the aircraft 100 effectively and efficiently along the ground/runway. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nutaro et al. 9013330, in view of Edelson et al. 20070158497.
As described above, Nutoro discloses an aircraft ground maneuvering system that integrates the use of the aircraft engines and electric taxiing means and operates as in the claimed invention.  See the Abstract and Detailed Description.  However, Nutaro is silent as to the motor being sized for a wide body aircraft, yet it remains that with a need to taxi a wide body aircraft, it would have been obvious to have introduced an existing compact/high torque electric drive means sized to fit within the landing gear, yet 

able to provide enough torque to taxi a larger, heavier aircraft.  See for example, the prior/existing electric drive disclosed by Edelson et al., especially paragraphs 9-12.  Therefore, this feature does not patentably distinguish the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914. The examiner can normally be reached normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644